Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 31, 1996, which, upon reconsideration, adhered to its prior decision ruling that claimant was ineligible for unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as an assistant designer for a garment manufacturer from January 1994 until April 1995 when she resigned from her position after an unpleasant encounter with her supervisor. Claimant testified that her supervisor became angered because claimant had not immediately carried out an order and had spoken to her sharply, uttering an obscenity. The Board subsequently determined that the supervisor’s remark was a one-time occurrence that had been precipitated by the pressures of a heavy workload and that the profanity expressed to claimant was not so offensive as to constitute good cause for claimant’s resignation from her employment.
Substantial evidence supports the Board’s decision. Criticism of an employee’s performance by a supervisor is not good cause for leaving one’s employment (see, Matter of Layton [Hudacs], 196 AD2d 943, 944; Matter of Andriano [Hudacs], 195 AD2d 731, 732). This is especially true in the instant matter where the supervisor’s harsh words were uttered in the heat of the moment and constituted an isolated incident.
Casey, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.